963 F.2d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nelly URIBE, Plaintiff-Appellant,v.LOS ANGELES POLICE DEPARTMENT;  Darryl Gates, Police Chief;County of Los Angeles;  Hertz Corporation;  Ronald W.Reagan, Former President of the United States;  NancyReagan, Former 1st Lady;  George Bush, President, of theUnited States;  Dan Quayle, Vice President, of the UnitedStates, et al. Defendants-Appellees.
No. 90-56369.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1991.*Decided May 14, 1992.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and REED, District Judge.**


2
MEMORANDUM***


3
Uribe's complaint does not contain a "short and plain statement of the claim" as required by Fed.R.Civ.P. 8(a)(2) and therefore does not provide fair notice.   See Jones v. Community Redevelopment Agency, 733 F.2d 646, 649 (9th Cir.1984).   Accordingly, the district court did not abuse its discretion by dismissing the complaint with leave to amend.   See Gillibeau v. City of Richmond, 417 F.2d 426, 431 (9th Cir.1969).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Edward C. Reed, Jr., United States District Judge, District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3